OPINION OF THE COURT
Memorandum.
The judgment appealed from and the order of the Appellate Division brought up for review should be reversed and the matter remitted to the Appellate Division for consideration of other issues raised but not considered by that court.
Petitioner, a conductor, was found, by a Hearing Officer, to have violated rules 10 (a) and (b) and 35 of the Rules and Regulations Governing Employees Engaged in the Operation of the New York City Transit System. The charges related to an assault petitioner allegedly committed and to his alleged failure to obey the lawful order of a police officer. The Hearing Officer’s findings and determination were adopted by respondent. On transfer of this proceeding pursuant to CPLR 7804 (g), the Appellate Division annulled respondent’s determination on the ground that there was not substantial evidence to support the determination in that the rules allegedly violated pertain only to conduct while an employee is on duty or on Transit System property or conduct which would interfere with the efficiency and discipline of the Transit System.
A municipality may discipline its employees for actions occurring off duty and off the employer’s premises (see, Matter of Burke v Bromberger, 300 NY 248; People ex rel. Wood v Department of Health, 144 App Div 628, affd 202 NY 610; Matter of Berman v Gillroy, 198 Misc 369, 372, affd 278 App Div 907, affd 305 NY 688, rearg denied 305 NY 797, cert denied 347 US 921). Construing rule 10 as a whole it is clear that its general purpose is to prohibit misconduct of Authority employees, including behavior engaged in while off duty and off Transit System property. There is substantial evidence to support the Authority’s determination that petitioner violated rule 10 and the Appellate Division’s decision annulling the determination on that ground was erroneous (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179; Matter of Collins v Codd, 38 NY2d 269, 270).
*1036Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), judgment appealed from and order of the Appellate Division brought up for review reversed, with costs, and matter remitted to the Appellate Division, Second Department, for further proceedings in accordance with the memorandum herein.